                       Case 5:20-cv-05799-LHK Document 171 Filed 09/20/20 Page 1 of 10


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                    kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                     jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)             erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming)
                       505 Montgomery Street, Suite 2000                 dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                           asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ PRELIMINARY
               21                   v.                              IDENTIFICATION OF POTENTIALLY
                                                                    KEY DOCUMENTS IN DEFENDANTS’
               22      WILBUR L. ROSS, JR., et al.,                 SEPTEMBER 18, 2020 PRODUCTION
                                                                    (INTEGRATED THIRD SET)
               23                                     Defendants.
                                                                    Date:    TBD
               24                                                   Time:    TBD
               25                                                   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               26

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 171 Filed 09/20/20 Page 2 of 10


                   1          On September 19, 2020, the Court issued an Order To Identify Key Documents in

                   2   Defendants’ September 18, 2020 Production (ECF No. 160). Below is a list of 67 documents

                   3   that at this time Plaintiffs believe, given the extremely limited information available due to the

                   4   Government’s extensive (and Plaintiffs believe largely unfounded) privilege claims, best support

                   5   Plaintiffs’ case. Plaintiffs intend to address the privilege issues surrounding many of these

                   6   documents, and like documents, in their privilege objections due this evening.

                   7          Plaintiffs previously identified 50 of these documents in their filings yesterday; the third

                   8   set of additional documents is bolded below, but otherwise integrated in Bates-order for ease of

                   9   reference. Plaintiffs review is ongoing and to Plaintiffs will expeditiously identify additional

               10      documents to the Court if identified later. Pursuant to the Court’s order (see Dkt. 167 at 1-2),

               11      Plaintiffs provide one sentence descriptions for each key document below.

               12
                                    1. DOC-0001187-90 – redacted emails discussing the implications of the census
               13                      delay for redistricting compiled by the Redistricting and Voting Rights Data
               14                      Office
                                    2. DOC-0001191-92 – entirely withheld attachment to DOC-0001187
               15                      “Implication of schedule delays on the PL.docx.”
               16                   3. DOC-0001245-54 – entirely withheld document, titled “2020 Census – Impacts
                                       of COVID19.”
               17
                                    4. DOC-0001350-51 – document titled “120 Day_DRAFT_VER 1_2020.03.24
               18                      jcrj.docx”
               19                   5. DOC-0001483-85 – document titled “v2 Operational Adjustments and
                                       Activities-Non-Public-Tentative Dates”
               20                   6. DOC-0001603-04 – talking points on the COVID-19 Plan and the Bureau’s
               21                      inability to compress the timeline further without compromising accuracy
                                    7. DOC-0002224-28 – entirely withheld document, filename “Rep. Raskin-Memo
               22                      4.27.2020 draft1(1).docx”
               23                   8. DOC-0006282-97 – talking points for Fontenot for July 8 press briefing
                                       describing operations under COVID-19 Plan
               24
                                    9. DOC-0006508-6513 – email chain describing budget reallocations and
               25                      submission to Appropriations
               26                   10. DOC-0006514 – July 15 emails sending two documents that Secretary Ross
                                        (SWLR) wants to see
               27                   11. DOC-0006515-6532 – entirely withheld document, attachment to DOC-
               28                       0006514 with filename “Count Imputation Overview 6.9.20 v15.pdf”

                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 171 Filed 09/20/20 Page 3 of 10


                   1            12. DOC-0006533-6550 – entirely withheld document, attachment to DOC-
                                    0006514 with filename “2. 2020 Nonresponse Followup Overview Presentation
                   2                05.18.20.pdf”
                   3            13. DOC-0006664-65 – entirely withheld email chain from July 15 with filename
                                    “Re_SWLR ask.pdf” regarding an ask from Secretary Ross
                   4
                                14. DOC-0006724-6725 – entirely withheld excel file with filename “Copy of
                   5                COVID-19 Replan – Benchmark to Apport.xlsx”
                   6            15. DOC-0006742-44 – July 16 email discussing 2020 processing acceleration
                                16. DOC-0006745-6763 – July 16 email and attachment containing GAO’s
                   7                Statement of Facts from which GAO will draft its August written status report
                   8                to the Hill
                                17. DOC-0006843-44 – entirely withheld document with filename “2020 Decennial
                   9                Census Supplemental Funding Re.docx”
               10               18. DOC-0007065-7067 – entirely withheld document with filename “Post Data
                                    Collecxtion Narravtive.docx”
               11
                                19. DOC-0007074 – entirely withheld document with filename “Schedule Impacts
               12                   due to a delay.xlsx”
               13               20. DOC-0007075-7076 – July 20-21 email chain with subject “Urgent. Call me
                                    please” exchanging documents about post collection processing
               14               21. DOC-0007086-7089 – entirely withheld document with filename “2020 Census
               15                   Timeline Update V2.docx”
                                22. DOC-0007092-7112 – memorandum to Jarmin from Velkoff and Abowd with
               16                   subject and contents redacted, but with filename “20200327-Memo on
               17                   Undocumented-FINAL.pdf”
                                23. DOC-0007113-7134 – entirely withheld document with filename “Building the
               18                   Estimate Slides v8 1-27-20.pptx”
               19               24. DOC-0007190-92 – entirely withheld document with filename “Post processing
                                    for dummies guide 7-21v2DMS.docx”
               20
                                25. DOC-0007323-26 – elevator speech dated July 21 explaining that “[c]urtailing
               21                   census operations will result in a census that is of unacceptable quality”

               22               26. DOC-0007552 – July 22 email sending documents “explaining to a lay person
                                    why we need every minute of the requested schedule extension”
               23               27. DOC-0007553-54 – entirely withheld attachment to DOC-0007552 with
               24                   filename “apportionment process 072120-1 Ben Page draft.docx”
                                28. DOC-0007555-58 – entirely withheld attachment to DOC-0007552 with
               25                   filename “Elevator Speech 7-21 draft v2.docx”
               26               29. DOC-0007802-04 – July 23 email circulating apportionment processing
                                    document and elevator speech document attaching both
               27
                                30. DOC-0008019-20 – later version of attachment to DOC-0007802-04 from July
               28                   24 describing “Apportionment Data Processing” and noting delay caused by

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  2    KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 171 Filed 09/20/20 Page 4 of 10


                   1               COVID-19 “will require additional data processing to ensure people are
                                   accurately counted”
                   2
                                31. DOC-0008021-24 – a later draft of DOC-0007555-58, marked “Draft 7-23-2020
                   3                v4” describing why “[c]urtailing census operations will result in a census that is
                                    of unacceptable quality”
                   4
                                32. DOC-0008148-58 – July 27 hearing prep materials noting that current plan for
                   5                post-processing “will not enable us to meet the statutory deadlines based on
                                    projected current field completion dates”
                   6
                                33. DOC-0008337 – entirely withheld document with filename “Post Data
                   7                Collection Elevator Speech.docx”

                   8            34. DOC-0008353-60 – July 30 email chain discussing process planning meeting
                                    where Bureau staff “brainstormed and adjusted the schedule”
                   9            35. DOC-0008364-65 – July 30 email chain about “EMERGENCY MEETING on
               10                   12_31 Delivery of Appo” based on entry in privilege log and attaching
                                    document with filename “Delivering Apportionment by 12-31-20 Backend
               11                   Proc.docx”

               12               36. DOC-0008366 – entirely withheld attachment to DOC-0008364-65 with
                                    filename “Delivering Apportionment by 12-31-20 Backend Proc.docx”
               13               37. DOC-0008367-89 – July 30 email chains regarding talking points for the
                                    Bureau into the next week, with an email from Olson hinting that something is
               14
                                    coming in the next few days but Bureau has not told field offices yet
               15               38. DOC-0008623-24 – July 30 Census High-level Summary Status with a redacted
                                    portion describing issues for which “Census teams are re-planning operational
               16
                                    schedules to address”
               17               39. DOC-0008683-88 – July 30 email chain discussing process planning meeting
                                    where Bureau staff “brainstormed and adjusted the schedule” and participants
               18
                                    are adding to an attachment with filename “Delivering Apportionment by 12-
               19                   31-20 Backed Proc_jwr_DDB-KB_RWK.docx,” a document that includes
                                    impacts and risks
               20               40. DOC-0008689-90 – entirely withheld attachment to DOC-0008683-88 with
               21                   filename “Delivering Apportionment by 12-31-20 Backend Proc.docx”
                                41. DOC-0008740-49 – July 31 email chain with subject “Data quality”
               22
                                42. DOC-0008924-25 – July 31 emails discussion operational options to meet
               23                   September 30 date and sending a consolidated file on backend processing
               24               43. DOC-0008928-42 – July 30-31 email chain discussing process planning
                                    meeting where Bureau staff “brainstormed and adjusted the schedule” and
               25                   participants are adding to an attachment about backend processing
               26               44. DOC-0009054-72 – July 30-31 email chain discussing process planning
                                    meeting where Bureau staff “brainstormed and adjusted the schedule” and
               27                   participants are adding to an attachment about backend processing

               28

                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   3     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 171 Filed 09/20/20 Page 5 of 10


                   1            45. DOC-0009226-31 – July 31 email chain where participants are adding
                                    comments to the already-consolidated document with filename “Delivering
                   2                Apportionment by 12-31-20 Backend Process (consolidated) LoPresti KB.docx”
                   3            46. DOC-0009463-64 – July 31 email combining various documents from Bureau
                                    operations and creating and attaching a document with filename “Options to
                   4                meet September 30 v9.docx”
                   5            47. DOC-0009465-71 – entirely withheld attachment to DOC-0009463-64 with
                                    filename “Options to meet September 30 v9.docx”
                   6
                                48. DOC-0009533 – entirely withheld document with filename “Data processing
                   7                quality statement.docx”

                   8            49. DOC-0009971-83 – July 31 email chain with subject “Data quality”
                                50. DOC-0010044-48 – July 31 email discussing talking points and Q/A with
                   9                reporters during press briefings
               10               51. DOC-0010061-65 – July 31 email discussing talking points and Q/A with
                                    reporters during press briefings
               11
                                52. DOC-0010066-67 – July 31 email chain indicated the Bureau has finalized the
               12                   Replan
               13               53. DOC-0010089-101 – July 31 email chain with subject “Data quality”
                                54. DOC-0010143-56 – July 31 email chain with subject “Data quality”
               14
                                55. DOC-0010275-88 – August 1 draft of the August 3 presentation to Secretary
               15                   Ross noting the “significant risk to the accuracy of the census data” and that “at
                                    least 99% of Housing Units” need to be resolved “to achieve an acceptable level
               16                   of accuracy”
               17               56. DOC-0010635-41 – August 1 email chain discussing and making edits to the
                                    August 3 presentation slides
               18
                                57. DOC-0010693-99 – August 1 email chain discussing and making edits to the
               19                   August 3 presentation slides
               20               58. DOC-0010787-98 – August 1 email chain discussing and making edits to the
                                    August 3 presentation slides noting need to send staff to locations “regardless of
               21                   covid levels”

               22               59. DOC-0010988-11003 – August 1 email chain discussing and making edits to
                                    the August 3 presentation slides
               23               60. DOC-0011918-82 – according to privilege log, emails from Tim Olson’s binder
               24                   discussing Director Dillingham’s forthcoming August 3 statement, changes to
                                    the August 3 presentation slides (including addition of a Presidential Memo
               25                   slide), and setting the August 3 meeting

               26               61. DOC-0012498 – August 2 email sending current set of August 3 presentation to
                                    Secretary Ross
               27               62. DOC-0013150 – August 2 email sending meeting information and Jarmin
                                    sending August 3 presentation to Director Dillingham
               28

                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   4     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 171 Filed 09/20/20 Page 6 of 10


                   1              63. DOC-0013288-92 – August 2 email chain entitled “Fwd_Slides(1)” discussing
                                      how to “achieve the goals of directives from Secretary Ross regarding
                   2                  implementation of the PM.”
                   3              64. DOC-0013800 – August 2 email sending draft statement for Director
                                      Dillingham
                   4
                                  65. DOC-0013801-02 – entirely withheld attachment to DOC-0013800 with
                   5                  filename “FOR REVIEW- Draft Director Dillingham Statement v 5 clean.docx”
                   6              66. DOC-0014765 – August 3 email sending revised draft statement to Director
                                      Dillingham
                   7              67. DOC-0014766-67 – entirely withheld attachment to DOC-0014765 with
                   8                  filename “FOR REVIEW- Draft Director Dillingham Stateme.docx”

                   9

               10

               11

               12

               13      Dated: September 20, 2020                     LATHAM & WATKINS LLP
               14
                                                                     By: /s/ Sadik Huseny
               15                                                       Sadik Huseny

               16                                                    Steven M. Bauer (Bar No. 135067)
                                                                     steven.bauer@lw.com
               17                                                    Sadik Huseny (Bar No. 224659)
                                                                     sadik.huseny@lw.com
               18                                                    Amit Makker (Bar No. 280747)
                                                                     amit.makker@lw.com
               19                                                    Shannon D. Lankenau (Bar. No. 294263)
                                                                     shannon.lankenau@lw.com
               20                                                    LATHAM & WATKINS LLP
                                                                     505 Montgomery Street, Suite 2000
               21                                                    San Francisco, CA 94111
                                                                     Telephone: 415.391.0600
               22                                                    Facsimile: 415.395.8095

               23                                                    Richard P. Bress (admitted pro hac vice)
                                                                     rick.bress@lw.com
               24                                                    Melissa Arbus Sherry (admitted pro hac vice)
                                                                     melissa.sherry@lw.com
               25                                                    Anne W. Robinson (admitted pro hac vice)
                                                                     anne.robinson@lw.com
               26                                                    Tyce R. Walters (admitted pro hac vice)
                                                                     tyce.walters@lw.com
               27                                                    Genevieve P. Hoffman (admitted pro hac vice)
                                                                     genevieve.hoffman@lw.com
               28                                                    Gemma Donofrio (admitted pro hac vice)
                                                                     gemma.donofrio@lw.com
                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   5     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 171 Filed 09/20/20 Page 7 of 10


                   1                                          LATHAM & WATKINS LLP
                                                              555 Eleventh Street NW, Suite 1000
                   2                                          Washington, D.C. 20004
                                                              Telephone: 202.637.2200
                   3                                          Facsimile: 202.637.2201

                   4                                          Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
                   5                                          Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
                   6                                          California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
                   7
                       Dated: September 20, 2020              By: /s/ Jon M. Greenbaum
                   8                                          Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
                   9                                          Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               10
                                                              Ezra D. Rosenberg (admitted pro hac vice)
               11                                             erosenberg@lawyerscommittee.org
                                                              Dorian L. Spence (pro hac vice forthcoming)
               12                                             dspence@lawyerscommittee.org
                                                              Maryum Jordan (pro hac vice forthcoming)
               13                                             mjordan@lawyerscommittee.org
                                                              Ajay Saini (admitted pro hac vice)
               14                                             asaini@lawyerscommitee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               15                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               16                                             RIGHTS UNDER LAW
               17                                             1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               18                                             Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
               19
                                                              Attorneys for Plaintiffs National Urban League;
               20                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               21                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               22                                             NAACP; and Navajo Nation
               23
                                                              Wendy R. Weiser (admitted pro hac vice)
               24                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (admitted pro hac vice)
               25                                             wolf@brennan.law.nyu.edu
                                                              Kelly M. Percival (admitted pro hac vice)
               26                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               27                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               28                                             Telephone: 646.292.8310

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 171 Filed 09/20/20 Page 8 of 10


                   1                                          Facsimile: 212.463.7308
                   2                                          Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
                   3                                          Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
                   4
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
                   5                                          NAACP; and Navajo Nation

                   6                                          Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
                   7                                          PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
                   8                                          Los Angeles, California 90005
                                                              Telephone: 213.385.2977
                   9                                          Facsimile: 213.385.9089
               10                                             Attorneys for Plaintiff City of San Jose
               11
                                                              Doreen McPaul, Attorney General
               12                                             dmcpaul@nndoj.org
                                                              Jason Searle (pro hac vice forthcoming)
               13                                             jasearle@nndoj.org
                                                              NAVAJO NATION DEPARTMENT OF
               14                                             JUSTICE
                                                              P.O. Box 2010
               15                                             Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               16
                                                              Attorneys for Navajo Nation
               17

               18      Dated: September 20, 2020              By: /s/ Danielle Goldstein
                                                              Michael N. Feuer (Bar No. 111529)
               19                                             mike.feuer@lacity.org
                                                              Kathleen Kenealy (Bar No. 212289)
               20                                             kathleen.kenealy@lacity.org
                                                              Danielle Goldstein (Bar No. 257486)
               21                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               22                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               23                                             LOS ANGELES
               24                                             200 N. Main Street, 8th Floor
                                                              Los Angeles, CA 90012
               25                                             Telephone: 213.473.3231
                                                              Facsimile: 213.978.8312
               26
                                                              Attorneys for Plaintiff City of Los Angeles
               27
                       Dated: September 20, 2020              By: /s/ Michael Mutalipassi
               28                                             Christopher A. Callihan (Bar No. 203010)

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            7     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 171 Filed 09/20/20 Page 9 of 10


                   1                                          legalwebmail@ci.salinas.ca.us
                                                              Michael Mutalipassi (Bar No. 274858)
                   2                                          michaelmu@ci.salinas.ca.us
                                                              CITY OF SALINAS
                   3                                          200 Lincoln Avenue
                                                              Salinas, CA 93901
                   4
                                                              Telephone: 831.758.7256
                   5                                          Facsimile: 831.758.7257

                   6                                          Attorneys for Plaintiff City of Salinas
                       Dated: September 20, 2020              By: /s/ Rafey S. Balabanian
                   7                                          Rafey S. Balabanian (Bar No. 315962)
                                                              rbalabanian@edelson.com
                   8                                          Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
                   9                                          EDELSON P.C.
                                                              123 Townsend Street, Suite 100
               10                                             San Francisco, CA 94107
               11                                             Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
               12
                                                              Rebecca Hirsch (admitted pro hac vice)
               13                                             rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
               14                                             CITY OF CHICAGO
                                                              Mark A. Flessner
               15                                             Stephen J. Kane
                                                              121 N. LaSalle Street, Room 600
               16                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               17
                                                              Facsimile: (312) 744-5185
               18
                                                              Attorneys for Plaintiff City of Chicago
               19
                       Dated: September 20, 2020              By: /s/ Donald R. Pongrace
               20                                             Donald R. Pongrace (admitted pro hac vice)
                                                              dpongrace@akingump.com
               21                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               22                                             2001 K St., N.W.
                                                              Washington, D.C. 20006
               23                                             Telephone: (202) 887-4000
                                                              Facsimile: 202-887-4288
               24

               25

               26

               27

               28

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            8     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 171 Filed 09/20/20 Page 10 of 10


                   1                                                     Dario J. Frommer (Bar No. 161248)
                                                                         dfrommer@akingump.com
                   2                                                     AKIN GUMP STRAUSS HAUER & FELD
                                                                         LLP
                   3                                                     1999 Avenue of the Stars, Suite 600
                                                                         Los Angeles, CA 90067-6022
                   4
                                                                         Phone: 213.254.1270
                   5                                                     Fax: 310.229.1001

                   6                                                     Attorneys for Plaintiff Gila River Indian
                                                                         Community
                   7

                   8
                                                               ATTESTATION
                   9
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               10
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               11

               12      in this filing.

               13
                       Dated: September 20, 2020                         LATHAM & WATKINS LLP
               14
                                                                         By: /s/ Sadik Huseny
               15                                                            Sadik Huseny
               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                           CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       9     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
